Church, J.
This information or writ of quo warranto, presented by the state’s attorney against the Washington Bridge Company is not prosecuted on the ground that the *64defendants’ bridge is a public nuisance, obstructing the common and free use of the Housatonuc river, as a navigable stream ; but the point of grievance complained of, is, that the Washington Bridge Company have disregarded a resolution of the General Assembly of May 1845, and have thereby forfeited their chartered rights. That resolve required the company to make and maintain in repair a good and sufficient draw, not exceeding fifty feet in width, and so as to admit the free and easy passage of vessels &c., to be commenced and completed under the direction and to the acceptance of commissioners, and within such time as they should limit; and directing, among other things, that no tolls should be collected until such draw should be thus made and completed.
This requires of us an opinion regarding the constitutional power of the legislature to pass the resolution referred to; for if no such power existed, a disobedience of its demands could not work a forfeiture of rights, nor incur any other penalty.
By the original charter of the company, no power was reserved by the legislature, to repeal, alter or modify it, nor to impose additional burdens upon the corporation, after they had complied with the terms prescribed by the grant, until they should be reimbursed their expenses in erecting the bridge &o., together with an interest of twelve per cent, thereon : an event which has not yet transpired.
That charter not only requires of the Washington Bridge Company to erect and keep in constant repair a costly structure, but also to remove obstructions in the river, as well as to pay the proprietors of the ancient ferry such compensation for the loss of their franchise as should be awarded to them. In return for all this, as a fair equivalent, the right to receive stipulated tolls was conferred. There is no principle of constitutional law or of morals, which can justify the exaction of other duties or the imposition of further burdens, without a further equivalent provided.
Ever since the case of Dartmouth College v. Woodward was decided, by the national court, recognizing the charters of private corporations as contracts protected from invasion by the constitution of the United States, no other court in this country has disregarded the doctrine ; and we consider it now as obligatory and settled beyond our reach either to *65deny or disregard, even if any of us should doubt its original propriety. The supreme court of the United States holds ultimate jurisdiction over constitutional questions growing out of the national constitution. Therefore, although it may be true, that to create a private corporation without a reserved legislative power over its charter, is an act of improvident legislation ; yet the judiciary has no remedial powers to apply.
In the argument, it was pressed upon us, by the counsel for the relator, that the resolution of the General Assembly, passed on the subject of this bridge in 1808, and which was acquiesced in and accepted by the defendants, authorized the resolution of 1845. But, to give the resolve of 1808 all the effect which the relator can reasonably claim, it only secures the rights, privileges and immunities of persons using and navigating the river : it reserves no authority to the legislature, without the assent of the company, and without providing for compensation, to compel the construction of a draw in the bridge fifty feet wide, in the place of one thirty-two feet wide, as directed by the charter; nor that it be completed within any definite time. It leaves those whose rights of navigation it protects, and which may be impaired by the bridge, to such remedies as the law has provided.
We are constrained, therefore, upon this information, to say, that the Washington Bridge Company has not subjected itself to a forfeiture of its chartered rights, by disregarding the resolution of the General Assembly of 1845 ; and shall advise the superior court, that the information is insufficient. It will be perceived, that in coming to this result, we have not found it necessary to discuss several questions which were suggested in the argument; as whether, or how far, the legislature can create a franchise which may conflict with the power of Congress to regulate commerce; or whether the defendants can justify, under their charter, the continuance of the bridge in its present condition, if in fact it essentially hinders or obstructs the passage' of vessels to and from a port of delivery above it; nor what will amount to such an obstruction. Those questions have not passed without notice; but we have not thought a decision of them to be necessary, in the present case.
In this opinion the other Judges concurred.
Judgment reversed.